Citation Nr: 1701317	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO. 10-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent from August 1, 2008, to March 19, 2014, for a thoracolumbar spine disability, and in excess of 20 percent since March 20, 2014. 

2. Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability. 

3. Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability. 

4. Entitlement to an initial disability rating in excess of 10 percent for a right hip disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel Board hearing in March 2014. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file. 

The Board remanded the case in November 2014 and September 2015 for additional development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, his thoracolumbar spine disability manifested with forward flexion greater than 30 degrees but not greater than 60 degrees and muscle spasm or guarding severe enough to result in an abnormal gait, but this disability did not show any signs of forward flexion of 30 degrees or less for the thoracolumbar spine, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine during the appellate period. 

2. Throughout the appeal, the Veteran's cervical spine disability manifested with pain and limitation of motion; however, forward flexion of the cervical spine was not limited to 30 degrees or less, the combined range of motion was not 170 degrees or less, and favorable or unfavorable ankylosis of the entire cervical spine has not been shown. 

3. The Veteran's right shoulder disability, which affects his dominant upper extremity, has manifested with pain, weakness, and a slight loss of range of motion that is greater than approximately the shoulder level for the entire time on appeal. 

4. The Veteran's right hip disability includes the presence of arthritis and limited range of motion of his thigh flexion to 85 degrees, at worst, with painful motion during the appellate period. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 20 percent, but not higher, for a thoracolumbar spine disability have been met since August 1, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic code (DC) 5242 (2016).

2. The criteria for an initial disability rating in excess of 10 percent for a cervical spine disability have not been met since August 1, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016).

3. The criteria for an initial disability rating in excess of 10 percent for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5201-5024 (2016).

4. The criteria for an initial disability rating in excess of 10 percent for a right hip disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5252-5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

The claims for higher initial ratings are downstream issues, which were initiated by a notice of disagreement (NOD). The Court of Appeals for Veterans Claims (Court) has held that once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the claimant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see 38 U.S.C.A. §§ 5104, 7105 (West 2014). Hence, there is no duty to provide additional VCAA notice.

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2008, April 2010, February 2015, and December 2015 VA examiners performed in-person examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Ratings, Generally

The Veteran contends that his back, neck, right shoulder, and right hip disabilities should be rated higher than the currently-assigned disability ratings. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims). The Veteran appealed the initial disability ratings assigned after the grant of service connection since one day after his separation from military service. Thus, the appeal period for these disabilities stems from August 1, 2008. However, the Board shall consider evidence prior to this date, including evidence from active duty service, because it is pertinent to the Veteran's disability picture at the beginning of the appeal period. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Thoracolumbar and Cervical Spine

The Board shall analyze the Veteran's thoracolumbar and cervical spine disabilities together because the evidence concerning these disabilities are located in the same medical treatment records and lay statements. These disabilities are currently evaluated under 38 C.F.R. § 4.71a, DC 5242. 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016). An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1).

A March 2008 service chronological record of medical care showed that the Veteran's problem list included somatic dysfunction of the thoracolumbar and cervical spine intervertebral disc degeneration, and lumbar lumbago. His symptoms included lower back pain. Upon examination, the Veteran's lumbosacral spine exhibited abnormalities and he had tender lumbosacral spine muscles. His posture was normal and the evaluator noted that several of the Veteran's spinal disc segments were rotated. Similar symptoms were noted in a June 2008 service chronological record of medical care, which also indicated that the Veteran experienced cervical spine somatic dysfunction. 

In a July 2008 VA examination report, the Veteran complained of stiffness, weakness, and numbness in his back and stiffness and weakness in his neck. However, he did not have any symptoms of visual disturbances, fevers, bladder or bowel complaints, malaise, or dizziness. He indicated that the pain in his cervical and thoracolumbar spine was constant. The examiner noted that the Veteran was treated with physical therapy and that he functioned without medication. This disability resulted in decreased physical activity and an inability to sit or lay in a comfortable position. 

A physical examination showed that the Veteran's cervical and thoracolumbar spine did not show evidence of radiating pain on movement, muscle spasms, tenderness, or ankylosis. The Veteran's cervical spine range of motion showed forward flexion to 45 degrees, extension to 45 degrees with pain beginning at 40 degrees, left and right lateral flexion to 45 degrees with pain beginning at 35 degrees, and left and right lateral rotation to 80 degrees. The thoracolumbar spine range of motion was forward flexion to 90 degrees with pain occurring at 60 degrees, extension to 30 degrees with pain beginning at 25 degrees, right and left lateral flexion to 30 degrees with no noted pain, and right and left rotation to 30 degrees with no noted pain. The examiner indicated that the Veteran's range of motion was additionally limited by pain after repetitive use, but that it was not additionally limited by fatigue, weakness, lack of endurance, or incoordination. The Veteran's straight leg raising tests were negative. The examiner noted that there were no signs of IVDS with chronic and permanent nerve root involvement. Neurologic and reflex testing showed normal results. 

During an April 2010 VA examination, the Veteran reported that he was able to stand for 15 to 30 minutes and he was able to walk for a quarter of a mile, but he did not need to use assistive devices to ambulate. The Veteran contended that his lower back and right shoulder pain radiated to his right arm. He relayed that he did not have previous surgery or hospitalizations or a history of neoplasms, abnormal urinary symptoms, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness. However, he indicated that he had a history of fatigue, deceased motion, stiffness, weakness, spasms, and pain. He described the cervical spine pain as mild, throbbing, and warm. The pain occurred daily and constantly. The pain radiated to his right shoulder, posterior arm, and ulnar forearm, and he also reported symptoms of numbness. He described the thoracic spine pain as mild, constant, sharp, daily pain that did not radiate to other parts of his body. He also had symptoms of muscle spasms in his thoracic spine and his lumbosacral spine included throbbing, constant, daily pain that radiated to the right thigh and knee. The Veteran did not report any flare-ups of his spinal disability symptoms. The examiner noted that the Veteran did not have a history of incapacitating episodes, but he presented to an emergency room on two occasions for lower back pain and was given oral analgesics and restricted to light duty. The examiner noted that the Veteran was employed full time and that he lost approximately 2 weeks of work in the previous year due to low back pain. 

A physical examination showed a questionably slight antalgic gait on the right. The Veteran did not have an abnormal spinal curvature, including gibbus, kyphosis, list, lumbar flattening or lordosis, scoliosis, reverse lordosis, or ankylosis. The examiner noted that the Veteran did not have objective abnormalities of spasms, atrophy, guarding, tenderness, pain with motion, or weakness in either the cervical or thoracic spine. The Veteran's motor evaluations showed active movement against full resistance and his muscle tone was noted to be normal. The examiner noted that there was no evidence of muscle atrophy and that the Veteran's sensory evaluation showed normal results in the upper and lower extremities. A detailed reflex evaluation also showed normal results and the straight leg raising tests were negative. 

Cervical spine range of motion testing showed forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees with no evidence of pain on active motion. The Veteran's thoracolumbar spine range of motion testing showed forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees with no evidence of pain on active motion. The examiner noted that there was no additional pain or additional limitation in range of motion following three repetitions for the cervical and thoracolumbar spine. The examiner also noted that the reduction in the Veteran's thoracolumbar spine extension was normal. 

A November 2012 chronological record of medical care showed that the Veteran had chronic lower back pain that radiated to the bilateral buttocks, which worsened in the previous six months. The Veteran did not report any current numbness, bladder or bowel problems, and weakness. The doctor noted that the Veteran worked in a sedentary environment and that he used Motrin to alleviate symptoms. Upon physical examination, the Veteran's straight leg raising and deep tendon reflex tests showed normal results. The doctor noted that the Veteran's lumbar spine had decreased flexion; however, the doctor did not provide range of motion results.

A December 2012 magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine showed an impression of a small disc protrusion at the L5-S1 spinal disc segment but without any nerve root impingement. 

An April 2014 private progress note showed that the Veteran complained of chronic low back pain that radiated into his buttocks, distal right leg, and proximal left leg, which increased in severity six months prior. The Veteran described the constant pain as throbbing, shooting, hot/burning, aching, and numbing. He told the doctor that the pain was exacerbated by standing, walking, weather changes, lifting, lying down, and sitting, but he did not report any factors that alleviated his symptoms. 

A physical examination showed that his cervical spine was supple with no tenderness upon palpation or trigger points that were palpable. The doctor noted that cervical spine extension did not reproduce concordant pain and that the Veteran's motor and sensory testing was normal. The Veteran did not have pain with palpation of occipital nerves at the level of the superior nuchal ridge. A motor examination showed normal bilateral upper extremities and deep tendon flexes that were active and symmetrical. A sensory examination indicated sensation that was grossly intact to light touch in both upper extremities. An evaluation of the Veteran's thoracolumbar spine showed no lesions or abnormalities, muscle spasms, tenderness upon palpation, trigger points, or signs of trauma. The doctor noted that the Veteran had full range of motion with minimal pain in his thoracic spine. The Kemp's test was positive, facet and sacroiliac joints were painless upon palpation, and the Gaenslen's test was negative for sacroiliac joint mediated pain. A motor examination of the lower extremities showed normal results but the sensory examination showed decreased L5 and S1 spinal disc segments' nerve root distribution in the right leg. Deep tendon reflexes showed 1/4 results in the right and left patellar and Achilles. 

During a February 2015 VA examination, the Veteran complained of spinal, cervical, and lower back pain. The examiner noted that the Veteran complained of constant flare-ups; however, the examiner also indicated that the Veteran did not report any flare-ups for this disability in the same report. The Veteran's range of motion was affected on some days. He reported that he was unable to cut grass in his yard any longer due to his back symptoms. He asserted that he did not have any neurologic abnormalities, such as bladder or bowel problems. He also noted that his thoracolumbar and cervical spine affected his chair posture and position, and that it caused irritation, and throbbing, constant pain. The examiner noted that the Veteran did not report any functional impact or loss or functional impairment of the cervical and thoracolumbar spine, including as due to flare-ups. 

Upon physical examination, the Veteran's thoracolumbar spine range of motion testing showed forward flexion to 50 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees with no evidence of pain on active motion. His cervical spine range of motion showed forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 60 degrees. The examiner noted that the Veteran was unable to perform repetitive use testing with at least three repetitions; however, the examiner also noted that the Veteran did not have any pain, weakness, fatigability or incoordination that significantly limited his functional ability with repeated use over a period of time or during flare-ups. There was no localized tenderness, guarding, or muscle spasms in the cervical or thoracolumbar spine. Moreover, the examiner stated that although the Veteran's symptoms included limited motion, they did not include pain on motion, weakened movement, excess fatigability, diminished endurance, incoordination, pain throughout motion, or pain on palpation. The muscle strength, reflex, and sensory testing showed normal results. The Veteran's straight leg raising tests were negative and he did not have any radicular pain or any other signs or symptoms due to radiculopathy. The examiner noted that the Veteran did not have any signs of IVDS or ankylosis. The examiner also noted that the Veteran did not need to use assistive devices to ambulate. An x-ray indicated the presence of arthritis in the thoracolumbar spine, but no arthritis or degenerative joint disease (DJD) in the cervical spine. The examiner noted that the Veteran worked for a consulting group and that the cervical and thoracolumbar disability impacted his ability to work because sitting irritated this disability, but standing up alleviated his symptoms. 

The Veteran underwent another VA examination in December 2015 during which he complained of very similar symptoms that were noted during the February 2015 VA examination, except that he indicated that he did not have flare-ups. He explained that his neck and lower back pain was constant. The examiner noted that he did not have flare-ups or any functional loss after repetitive use. The Veteran indicated that he avoided lifting objects because of his cervical spine symptoms. 

Range of motion testing revealed a thoracolumbar spine with forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees. Range of motion of the cervical spine showed forward flexion to 45 degrees, extension to 40 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 60 degrees. The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions. The examiner noted that the Veteran did not have guarding or muscle spasms, muscle atrophy, ankylosis, or symptoms of radiculopathy. Muscle strength and sensory testing showed normal results, but the Veteran's bilateral knees and ankles showed hypoactive reflexes. Straight leg tests were negative and the Veteran did not have any neurologic abnormalities, including bladder or bowel problems. The examiner noted that the Veteran did not have IVDS and that he did not need to use assistive devices to ambulate. Imaging studies again showed the presence of arthritis in the thoracolumbar spine. The examiner noted that the Veteran's symptoms included a slight reduction in motion but did not include pain on motion, weakened movement, excess fatigability, diminished endurance, incoordination, pain throughout motion, or pain on palpation. The examiner noted that the Veteran worked as an information technology manager and that he did not interact with people as part of his employment. This disability impacted the Veteran's ability to work because the chairs at work irritated his lower back symptoms. 

During an April 2014 Board hearing, the Veteran testified that he was unable to sit or stand without serious pain due to his back. He also endorsed symptoms of numbness in his lower extremities. He testified that he cannot run or mow his lawn, and that he does not exercise anymore. 

After affording the Veteran the benefit of the doubt, his thoracolumbar spine disability symptoms warrant a rating of 20 percent, but not higher, for the entire appellate period. Specifically, a July 2008 VA examination report showed that the Veteran's forward flexion of the thoracolumbar spine was limited to 60 degrees with pain. Furthermore, while the April 2010 VA examiner noted that there was no objective evidence of spasms, the April 2010 VA examination report showed that the Veteran complained of muscle spasms and that he had a slight antalgic gait on the right. Moreover, the February 2015 and December 2015 VA examinations showed that the Veteran's forward flexion of the thoracolumbar spine were 50 degrees and 90 degrees, respectively. However, all of the evidence, including the March 2008, July 2008, April 2010, November 2012, December 2012, April 2014, February 2015, and December 2015 medical evidence and the April 2014 Board hearing testimony, indicate that this disability did not show any signs of forward flexion of 30 degrees or less for the thoracolumbar spine, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine during this appeal period. Thus, the Veteran's disability picture more approximates a 20 percent disability rating, but not higher, for the entire appellate period. 

Regarding the Veteran's cervical spine disability, the evidence shows that throughout the appeal, this disability manifested with pain and limitation of motion; however, forward flexion of the cervical spine was not limited to 30 degrees or less, the combined range of motion was not 170 degrees or less, and favorable or unfavorable ankylosis of the entire cervical spine has not been shown. Specifically, the combined range of motion of the Veteran's cervical spine was 315 degrees in July 2008, 340 degrees in April 2010, 300 degrees in February 2015, and 265 degrees in December 2015. Thus, an initial disability rating in excess of 10 percent is not approximated during the appellate period. 

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during this appellate period. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The Veteran did not report having flare-ups of his symptoms and the medical examinations showed that he did not have additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, and incoordination. However, even though there is evidence of reduced forward flexion and overall range of motion, and even after considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less for the thoracolumbar and cervical spine and the combined range of motion is not limited to 170 degrees or less for the cervical spine. Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit. Specifically, the evidence does not establish that the Veteran experienced incapacitating episodes of IVDS lasting a total of at least four, but less than six, weeks during any 12-month period on appeal. All of the medical evidence shows that the Veteran denied having any incapacitating episodes during the previous 12 months. However, the Veteran told the April 2010 VA examiner that was seen in an emergency room on two occasion in the previous year and that he missed two weeks of work due to his low back pain symptoms. Even assuming that the Veteran was prescribed bed rest by a treating physician for two weeks, his symptoms would not be rated higher than the currently assigned rating. See 38 C.F.R. § 4.71a, DC 5243, Note (1). Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture. 

The Board has also considered whether separate ratings are warranted for neurological symptoms associated with the Veteran's back. All of the evidence, including the Veteran's testimony and the July 2008, April 2010, February 2015, and December 2015 VA examination reports, show that he did not complain of neurological abnormalities, including bladder or bowel problems. Thus, separate ratings are not appropriate for any neurological abnormalities at this time. 

In sum, the Veteran's thoracolumbar disability picture more approximates a 20 percent disability rating, but not higher, for the entire appeal. Therefore, after applying the benefit of the doubt doctrine, the Veteran's increased rating claim for a thoracolumbar spine disability must be granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. However, the preponderance of the evidence is against a disability rating in excess of 10 percent for the cervical spine disability since August 1, 2008, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See id.; Gilbert, 1 Vet. App. at 55. 

Right Shoulder

The Veteran asserts that his right shoulder disability should be rated higher than the initially-assigned 10 percent disability rating.

The Veteran's arm disability is rated under 38 C.F.R. § 4.71a, DC 5201-5024 for tenosynovitis, which is rated on the limitation of motion of the arm, since August 1, 2008. Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016). 

DC 5201 rates limitation of motion of the arm, assigning a 20 percent rating for limitation of motion at the shoulder level of both major and minor joints. Limitation of motion of the major and minor joint midway between the side and shoulder level warrants a 20 and 30 percent rating for the minor and major joints, respectively. Limitation of motion of the major and minor joint to 25 degrees from side warrants a 30 and 40 percent rating for the minor and major joints, respectively. 38 C.F.R. § 4.71a, DC 5201. 

Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees. 38 C.F.R. § 4.71, Plate I.

Initially, the Board notes that the Veteran is right-handed, as shown by the April 2010 and February 2015 VA examination reports. Thus, his right shoulder disability affects the major joint. 

The Veteran's right shoulder range of motion was measured at a July 2008 VA examination and the results showed flexion of 180 degrees with pain beginning at 180 degrees, abduction of 180 degrees with pain beginning at 180 degrees, external rotation of 90 degrees with no noted pain, and internal rotation of 90 degrees with pain beginning at 90 degrees. The Veteran reported that he has difficulty lifting heavy objects due to his symptoms. He complained of weakness, stiffness, swelling, heat, giving way, lack of endurance, and constant pain. The examiner noted that the Veteran did not have symptoms of redness, locking, fatigability, or dislocation. The Veteran reported that injections alleviate the pain and that he is able to function with medication. The examiner noted that the right shoulder showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement. This joint was additionally limited by pain following repetitive use, but the Veteran did not experience fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

During an April 2010 VA examination, the Veteran complained of occasional pain and loss of strength. He told the examiner that he received an injection in this joint that helped alleviate his symptoms for approximately six to eight weeks. The Veteran also endorsed symptoms of giving way, instability, continuous aching, and limited motion of the joint; however, he stated that he did not have symptoms of pain, deformity, stiffness, weakness, incoordination, decreased speed, episodes of subluxation or locking, effusions, inflammation, or flare-ups of the joint disease. The examiner noted that the Veteran did not have a history of hospitalizations or surgery, trauma to the joints, or neoplasm. The examiner also noted that the Veteran did not have constitutional symptoms or incapacitating episodes of arthritis.

Upon physical examination, the Veteran did not show symptoms of recurrent shoulder dislocation or inflammatory arthritis. The range of motion testing showed right flexion and abduction to 170 degrees and right internal and external rotation to 90 degrees. The examiner noted that there was no objective evidence of pain with active motion; however, the examiner also noted that the Veteran fluttered his eyelids during the range of motion testing, which was a sign of painful motion. Following repetitive use testing, the Veteran's symptoms did not include pain or additional limitation in motion. The examiner noted that the range of motion was equal in both shoulder, the impingement sign was negative, there was no painful arc, and that the motor strength testing showed normal strength around the right shoulder. The examiner noted that the Veteran was employed full time as an information technician. 

In an April 2014 private progress note, a doctor noted that the Veteran did not have any bony deformities or bruises in his upper extremities. A physical examination showed that there was no tenderness on palpation, clubbing, cyanosis, edema, nodules, or crepitus. The doctor noted that the upper extremities showed full range of motion without pain. The Veteran's deep tendon reflexes were active and symmetrical, sensation was grossly intact to light touch, and the motor examination showed normal results in both upper extremities. 

During the April 2014 Board hearing, the Veteran testified that he experienced weakness in the right arm and that a private doctor told him that the weakness was caused by a pinched nerve. He also testified that he was able to perform certain overhead work with his right arm, like changing a light bulb, but that he cannot perform overhead activities that last longer than a few minutes. 

During a February 2015 VA examination, the Veteran was diagnosed with acromioclavicular joint osteoarthritis in both upper extremities. He complained of losing strength in the right upper extremity. The examiner noted that the Veteran's flare-ups were constant but that his symptoms waxed and waned and presented twice per week. In the same report, the examiner noted that the Veteran did not report flare-ups or functional loss or functional impairment of this disability. The Veteran stated his range of motion was affected on certain days and that he was unable to cut his own grass any longer. He stated that he does not run or play sports due to his symptoms. 

Upon physical examination, range of motion showed flexion of 165 degrees, abduction of 165 degrees, external rotation of 90 degrees, and internal rotation of 80 degrees. The examiner noted that the Veteran's abnormal range of motion did not contribute to functional loss, and that there was no evidence of pain with weight bearing, localized tenderness or pain on palpation, or crepitus. The examiner further noted that the Veteran was able to perform repetitive use testing, there was no additional functional loss or range of motion after three repetitions, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability of the right shoulder with repeated use over a period of time. Muscle strength testing showed normal results with no reduction in muscle strength. The Veteran's disability symptoms did not include ankylosis, a rotator cuff condition, clavicle or scapula conditions, impairment of the humerus, shoulder instability, dislocation, or labral pathology. Imaging studies showed the presence of degenerative or traumatic arthritis. The examiner further noted that there was no evidence of pain with motion, weakened movement, excess fatigability, diminished endurance, incoordination, pain throughout motion, or pain on palpation; however, the examiner noted that the Veteran's range of motion was symmetrical except for the internal range of motion in the right extremity. The Veteran was noted to be working for a consulting company since 2008. He asserted that sitting irritated this disability while standing up alleviated the symptoms. 

During a December 2015 VA examination, the Veteran complained of very similar symptoms that were noted during the February 2015 VA examination, except that he indicated that he did not have flare-ups. He asserted that his symptoms were constant. Range of motion testing showed full flexion, abduction, and internal and external rotation with no evidence of pain during the examination. The Veteran was able to perform repetitive use testing and he did not have any additional functional loss or range of motion after three repetitions. Muscle strength testing showed normal results, and there was no evidence of muscle atrophy, ankylosis, rotator cuff conditions, shoulder instability or dislocation, or impairments of the humerus. The examiner noted that the Veteran's symptoms did not include pain with motion, weakened movement, excess fatigability, diminished endurance, incoordination, pain throughout motion, or pain on palpation, and that his range of motion was normal. The examiner also noted that this disability did not impact the Veteran's ability to work. 

Evidence throughout the appeal shows that the Veteran's right shoulder disability, which affects his dominant upper extremity, has manifested with pain, weakness, and a slight loss of range of motion that is greater than approximately the shoulder level. Specifically, the July 2008 and December 2015 VA examinations showed that the Veteran had full range of motion, while the April 2010 and February 2015 VA examinations showed minimal limits to the Veteran's range of motion that allowed the Veteran to move the right arm past the shoulder level. These symptoms amount to a noncompensable disability rating under DC 5201-5024. Nevertheless, all of these VA examinations, as well as the other VA and private treatment records, showed that the Veteran had painful motion and the July 2008 VA examiner noted that the Veteran's painful motion caused additional functional loss. Thus, a rating of 10 percent is warranted pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria during the entire appellate period. 

However, a rating in excess of 10 percent has not been approximated for the Veteran's disability picture, even when considering the 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria. Even though there is evidence of slightly reduced range of motion, and even after considering the effects of pain and functional loss, the evidence does not indicate that the Veteran's disability limits the motion of his right arm to the shoulder level or less. The Board has also considered the application of 38 C.F.R. § 4.71a, DC 5003 for the Veteran's arthritis, which has been confirmed by x-ray evidence. However, a rating under this DC would not provide a higher benefit to the Veteran because a rating of 20 percent requires, in the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003. Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

Accordingly, the evidence does not show that an initial disability rating in excess of 10 percent for a right shoulder disability is warranted during the appellate period. 38 C.F.R. § 4.71a, DC 5201-5024. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Right Hip

The Veteran asserts that his right hip disability should be rated higher than the initially-assigned 10 percent disability rating.

The Veteran's disability is rated under 38 C.F.R. § 4.71a, DC 5252- 5003 for degenerative arthritis, which is rated on the limitation of flexion of the thigh, since August 1, 2008. 

Under DC 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003. 

DC 5252 rates limitation of flexion of the thigh, assigning a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; a 30 percent rating for flexion limited to 20 degrees; and a 40 percent rating for flexion limited to 10 degrees. 38 C.F.R. § 4.71a, DC 5252. 

For rating purposes, normal range of motion of the hip is 125 degrees flexion to 0 degrees extension and 45 degrees abduction to 0 degrees adduction. 38 C.F.R. § 4.71a, Plate II.

March 2008 and June 2008 chronological records of medical care showed that the Veteran's problem list included a right hip strain. 

In a July 2008 VA examination, the Veteran complained of weakness, stiffness, swelling, heat, constant pain, and lack of endurance in his right hip. The examiner noted that his symptoms did not include redness, giving way, locking, fatigability, or dislocation and that he could function without medication. The Veteran stated that this disability prevented him from walking and running. A physical examination showed that the Veteran's posture and gait were within normal limits. Range of motion testing showed flexion to 110 degrees with pain beginning at 85 degrees, extension to 30 degrees with pain beginning at 30 degrees, adduction to 25 degrees with pain beginning at 25 degrees, abduction to 45 degrees with pain beginning at 45 degrees, external rotation to 60 degrees with pain beginning at 60 degrees, and internal rotation to 40 degrees with pain beginning at 40 degrees. The examiner noted that the Veteran's right hip did not show signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement. Following repetitive use testing, the examiner noted that the Veteran's joint function was further limited by pain, but not limited by fatigue, weakness, lack of endurance, or incoordination. 

During an April 2010 VA examination, the examiner noted that the Veteran did not have a history of hospitalizations or surgery, trauma to the joints, or neoplasms. The Veteran complained of pain, weakness, and limited motion of the right hip; however, he asserted that he did not have symptoms of giving way, deformity, instability, stiffness, incoordination, decreased speed of the joint, effusions, inflammation, flare-ups, or episodes of dislocation, locking, or subluxation. The examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis. The Veteran was able to stand for 15 to 30 minutes and walk for one quarter of a mile. He did not require the use of assistive devices to ambulate.

A physical examination showed that the Veteran's gait was slightly antalgic on the right. Range of motion testing revealed flexion to 125 degrees, extension to 30 degrees, and abduction to 45 degrees. The Veteran did not show objective symptoms of pain with active motion, he was able to cross his legs, and he could turn his toes out greater than 15 degrees. The examiner noted that there was no evidence of pain or additional limitations following repetitive use testing. The examination did not find evidence of ankylosis. The examiner noted that the Veteran's right hip was normal. 

An April 2014 private progress note showed the Veteran's complaints of a radiating lower back pain to his buttocks and the distal right leg. A physical evaluation of the lower extremities indicated that the Veteran did not have bony deformities or bruises, tenderness on palpation, clubbing, cyanosis, edema, or nodules. The right straight leg raising test was positive at 30 degrees of elevation, which reproduced pain in the L4, L5, and S1 nerve roots. A motor examination showed normal results. The sensory examination showed decreased sensation at the L5 and S1 nerve root distribution. Deep tendon reflexes showed 1/4 results at the bilateral patellar and Achilles. 

During an April 2014 Board hearing, the Veteran endorsed symptoms of numbness in his lower extremities and he testified that he cannot run or mow his lawn.

A February 2015 VA examination report indicated the presence of arthritis in both hips that was documented by x-ray evidence. The Veteran complained of throbbing pain in the right hip that radiated from the lower back. He did not report any flare-ups and the examiner noted that flare-ups did not impact this disability. Range of motion testing showed flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, internal rotation to 60 degrees, and external rotation to 40 degrees. The examiner noted that there was no evidence of pain with weight bearing or localized tenderness or pain on palpation. The examiner noted that the Veteran was not able to perform repetitive use testing. Muscle strength testing showed normal results. The Veteran's symptoms did not include muscle atrophy or ankylosis. He was not required to use assistive devices to ambulate. The examiner noted that there was no pain on motion, weakened movement, excess fatigability, diminished endurance, incoordination, pain throughout motion, or pain on palpation, and that the Veteran's range of motion was symmetrical and without pain. The examiner noted that the Veteran worked for a consulting firm and that this disability was irritated by his seated posture, and was alleviated when the Veteran stood up. 

Very similar findings and complaints were noted during the December 2015 VA examination, except that the range of motion showed flexion to 120 degrees, extension to 20 degrees, abduction to 60 degrees, adduction to 25 degrees, external rotation to 45 degrees, and internal rotation to 35 degrees. The examiner noted that the Veteran was able to cross his legs, there was no evidence of crepitus or pain with weight bearing, and there was no evidence of localized tenderness or pain on palpation. The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions. Muscle strength testing showed normal results, and the examiner noted that the Veteran did not have muscle atrophy or ankylosis. The examiner further noted that although the Veteran's range of motion was slightly reduced, there was no pain on motion, weakened movement, excess fatigability, diminished endurance, incoordination, pain throughout motion, or pain on palpation.

The Veteran's right hip arthritic disability manifested as pain and limited flexion of the right thigh to 85 degrees, at worst. Specifically, the July 2008 VA examiner noted that the Veteran's flexion was to 110 degrees, but that pain began at 85 degrees. Since that time, the medical and lay evidence has shown that the Veteran's right hip flexion was 125 degrees in April 2010 and February 2015 and 120 degrees in December 2015. These symptoms warrant a noncompensable disability rating under 38 C.F.R. § 4.71a, DC 5252 because this DC provides for compensable ratings when the flexion of the thigh is limited to 45 degrees or less. However, the presence of arthritis in the right hip was substantiated by imaging studies as noted in the February 2015 and December 2015 VA examination reports. DC 5003 allows for the application of a 10 percent rating for joints with painful and limited motion and arthritis. See 38 C.F.R. § 4.71a, DC 5003. Thus, the Veteran's symptoms warrant a rating of 10 percent throughout the appellate period.

An initial rating in excess of 10 percent is not warranted because none of the evidence noted above shows that the Veteran's right thigh was limited in flexion to 45 degrees or less. Furthermore, the Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for this disability. The range of motion testing conducted during the VA examinations considered the thresholds at which pain limited motion. The Veteran did not report having flare-ups of his symptoms. Even though there is evidence of reduced flexion in the right thigh, and even after considering the effects of pain and functional loss, flexion is not limited to 45 degrees or less. Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

The Board has also considered other DCs, but finds that no other DC would provide a rating in excess of 10 percent for the right hip symptoms. For example, the Veteran's limitation of extension and impairment of the right thigh are already service-connected under 38 C.F.R. § 4.71a, DCs 5003-5251 and 5003-5253. No ankylosis of the right hip has been shown, so DC 5250 is inapplicable. The evidence did not show a flail joint in the right hip; therefore, DC 5254 is inapplicable. Moreover, neither the Veteran nor the record as whole has indicated that he has any disability in his knees; thus, the DCs related to the knee and lower legs are inapplicable. See 38 C.F.R. § 4.71a, DC 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2016). 

Accordingly, the evidence does not show that an initial disability rating in excess of 10 percent for a right hip disability is warranted during the appellate period. 38 C.F.R. § 4.73, DC 5252-5003. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Considerations

The Board has considered whether the evaluation of the thoracolumbar spine, cervical spine, right shoulder, and right hip disabilities, together and separately, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's back symptoms mainly resulted in limitation of motion, pain, abnormal gait and muscle spasms. Similarly, the Veteran's neck and right hip disabilities mainly resulted in pain and limited motion, and his right shoulder disability manifested as pain, weakness, and limited range of motion. Moreover, the Deluca and Mitchell factors and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, contemplate pain, the loss of function, weakness, fatigability, and flare-ups. He does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, DCs 5003, 5024, 5201, 5242; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate the back, neck, right shoulder, and right hip disabilities. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any special monthly compensation (SMC) benefits is warranted for the disabilities; however, it determines that any SMCs are not applicable at this time. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350(a)(3) (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2016); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). Multiple records, including the February 2015 and December 2015 VA examination reports, show that the Veteran was employed during the appellate period and the Veteran has not asserted that he is unable to secure or maintain gainful employment due to his service-connected disabilities. Thus, an entitlement to a TDIU has not been reasonably raised under Rice. 


ORDER

An initial disability rating of 20 percent, but not higher, since August 1, 2008, for a thoracolumbar spine disability is granted. 

An initial disability rating in excess of 10 percent for a cervical spine disability is denied.

An initial disability rating in excess of 10 percent for a right shoulder disability is denied. 

An initial disability rating in excess of 10 percent for a right hip disability is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


